In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated December 6, 2006, which granted the motion of the defendants New York City Health and Hospitals Corporation, John G. Krai, *727Sheilla Philemond, Alireza Sadeghi, Daron Geldwert, and Aisha White, to dismiss the first, second, and fourth causes of action insofar as asserted against them pursuant to CPLR 3211 (a) (5) as time-barred.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly granted the respondents’ motion to dismiss, as time-barred, the causes of action alleging the decedent’s conscious pain and suffering and lack of informed consent insofar as asserted against them. Those causes of action were interposed after expiration of the applicable l-year-and-90day statute of limitations of McKinney’s Unconsolidated Laws of NY § 7401 (2) (see Pietrowski v City of New York, 166 AD2d 423, 423-424 [1990]; Bacalokonstantis v Nichols, 141 AD2d 482, 483-484 [1988]; see also General Municipal Law § 50-k [1] [e]; McKinney’s Unconsolidated Laws of NY § 7401 [6]; DeGradi v Coney Is. Med. Group, 172 AD2d 582, 583 [1991]).
The plaintiff’s remaining contentions are without merit. Miller, J.P., Crane, Dillon and Balkin, JJ., concur.